DETAILED ACTION

Examiner’s Comments
The AF submission filed by Applicant has been entered. Applicant’s amendments overcome the 112 and prior art rejections previously made of record. Accordingly, the 112 and prior art rejections have been withdrawn.

Allowable Subject Matter
Claims 1-13, 21, 23-35 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed gummy composition comprising the claimed components of the claimed amount of protein, sucrose ester, and the claimed amounts of maltitol syrup and sucrose have been found allowable by the Examiner for the reasons set forth in the Final Rejection mailed on 10/22/2021. Therefore, Applicant’s claims are seen to be free of the prior art and deemed allowable at the time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        2/2/2022